Citation Nr: 1757259	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-31 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2016 rating decision, service connection for adenocarcinoma of the prostate and special monthly compensation based on loss of use of a creative organ was granted.  In a March 2017 rating decision, service connection was granted for erectile dysfunction.  This represents a full grant of the benefits sought with respect to those issues.  

In November 2016, in accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's hearing loss is related to service.  The opinion was received in January 2017.  In a September 2017 response to the notice of the January 2017 VHA opinion, the Veteran indicated that he had no additional evidence to submit.  

Other additional evidence was received subsequent to the statement of the most recent supplemental statement of the case issued in March 2013  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's hearing loss was not manifest during service or within the initial year after separation, and is not otherwise related to service, and was not caused or aggravated by service-connected tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008). 

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability if the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 .

II.  Analysis

The Veteran seeks entitlement to service connection for hearing loss.  He maintains that he has hearing loss as a result of noise exposure during service, to include in association with working on the flight line and/or secondary to service-connected tinnitus.  

The Veteran's DD FORM 214 shows that his military occupational specialty (MOS) was Airframe/Aircraft Structural Repairman.  In addition, service connection for tinnitus was established based on a finding of noise exposure during service.  Thus, the Board accepts that the Veteran was exposed to noise during service.  

The September 1966 service entrance examination report shows that the ears and drums were normal, and his hearing was assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The examination report shows audiometric testing that revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
-
0(5)
LEFT
5(20)
0(10)
0(10)
-
20(25)

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

A May 1967 reference audiogram report revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
-5(5)
-5(5)
-10(0)
0(5)
LEFT
10(25)
0(10)
-5(5)
5(15)
20(25)

Hearing was estimated to be good, and no incident related to hearing level was reported.  

The June 1970 separation examination report shows that the ears and drums were normal and the Veteran's hearing was assigned a profile of "1."  The report reflects that the ISO-ANSI standard was used, and shows audiometric testing revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
15
30

Therefore, although there were varying results for the three in-service hearing tests, they were all normal.  The evidence does not show that the Veteran had hearing loss during service and also there is insufficient evidence showing hearing loss within one year of separation.  In addition, the evidence does not establish a continuity of symptomatology since separation.  As such, service connection for hearing loss based on in-service onset, or on a presumptive basis for chronic diseases, is not warranted.

The remaining two issues as to the nexus element of the claim is whether the post-service onset of hearing loss is related to the established in-service noise exposure or whether there is a secondary connection to already service-connected tinnitus.

A March 2012 private audiological evaluation associated with the claims file in April 2012 reflects bilateral high frequency sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss configuration is consistent with significant noise exposure, and thus, at least as likely as not related to service.  

Three VA opinions have been obtained and they all did not find a link to service.  An October 2011 VA examination report notes that it is less than likely that the Veteran's bilateral sensorineural hearing loss is related to service.  No significant shift in audiometric thresholds from service entrance to separation was reported.  

A January 2013 VA opinion states that based on normal hearing at separation, and no significant threshold shift from service entrance to separation, it is less than likely that the Veteran's hearing loss is related to noise exposure during service.  Literature was noted to suggest that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

The Board notes that although service connection for tinnitus was established and noted to have had an onset in 1969, the January 2017 VHA opinion reflects the date of onset of tinnitus was unclear.  Regardless, the VHA opinion states that, even assuming hazardous noise exposure during service, threshold shifts from service entrance to separation were not significant, and that current research evidence does not support the supposition of delayed onset of hearing loss.  

The Board finds the three VA opinions by audiologist to be persuasive as they are all consistent in pointing to the "threshold shift" aspect of the medical history as the primary reasoning in finding a lack of nexus.  This is consistent with the medical research and VA policy.  See VBA Manual, M21-1, III.iv.4.B.4.g. (In Noise and Military Service: Implications for Hearing Loss and Tinnitus (2006), the National Academy of Sciences reported that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely).  While the March 2012 private opinion was also by an audiologist, and is some evidence in favor of the claim, it is less persuasive as it does not discuss this medical research or the normal in-service findings in the service treatment records.

The January 2017 VHA opinion further notes that it is not at least as likely as not that the Veteran's service-connected tinnitus caused or aggravated his hearing loss.  The opinion states that although tinnitus may impact an individual's ability to concentrate, which may impact his or her ability to focus on a conversation, there is no scientific evidence in support of hearing loss secondary to tinnitus.  

The Board also finds the January 2017 VHA opinion to be persuasive and of the greatest probative value on the secondary nexus question as it is explained that this is not a possibility based on the scientific evidence.

The Board has not overlooked the Veteran's statements and contentions with regard to his hearing loss.  He is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, his lay opinion on this medical matter is not sufficient to rebut the expert medical opinions finding no nexus on a direct or secondary basis.

In sum, the preponderance of the evidence is against the claim, and specifically the nexus element.  As such, there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for hearing loss is not warranted. 



ORDER

Service connection for hearing loss is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


